Title: To George Washington from Henry Hill, 7 May 1790
From: Hill, Henry
To: Washington, George



Sir
Philad[elphi]a May 7th 1790

I have the honor as one of the Executors of the late Doctor Franklin to present you by the hands of Major Clarkson a token left by him in the following words—“My fine Crab tree walking stick with a gold head curiously wrought in the form of the cap of Liberty I give to my friend & the friend of Mankind General Washington—If it were a sceptre, he has merited it, & would become it.” I am with best Compliments to Mrs Washington, & all sincere respect and affection Sir Your most obedt hble sert

Henry Hill

